PER CURIAM.
Epitomized Opinion
This action was for damages for breach of a contract to build a house. Three principal grounds of error were alleged by plaintiffs in error, to-wit:
(1) That the verdict is manifestly against the weight of evidence; (2) that the verdict is contrary to law; (3) improper admission of evidence by the trial court, over the objection of the plaintiff in error. The Court of Appeals held:
1. That the points in dispute evolve, strictly, a jury issue, and that the jury could we’l find upon Ihe evidence in favor of Mast and in so doing were not finding against the weight of the evidence. Therefore the verdict is not manifestly against the weight of evidence.
2. In the trial court certain questions were permitted to be answered in regard to the damages that may not be technically correct, but any error that might have resulted therefrom was corrected by other questions asked and- answered during the trial, and especiall by the charge of the court, where the rule as to determining the damages was. correctly set forth.
3. The letter written to Mast by one of the plaintiffs. undoubtedly satisfied the jury as it has this court, that the real reason why Baker and Boyer did not proceed with the contract was because of the increase^ in the price of the construction of the building, and the jury found that Mast should not bear all of the burden of the loss and' so compromised between the parties and returned the verdict they did.
The court finds no errors in the record prejudicial to plaintiffs in error and the judgment of the trial court is affirmed.